*499Dissenting Opinion by
Wright, J.:
It is my view that the wife’s admitted adultery, flagrantly continued for a number of years following the separation, constitutes a bar to her belated action for support. The majority avoids this result on the ground that, just before the institution of the support action, conversations between the parties (initiated by the wife) concerning the possibility of a reconciliation established a “relationship . . . strong enough to raise the inference of conjugal relations and a con-donation of the wife’s previous offense”. The answer is that the wife did not testify that there was condonation, the lower court made no finding to that effect, and the evidence is clearly insufficient to warrant or support such a conclusion.